DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-7, 9 are presented for examination.
Claims 2-7, 9 will be allowed granted that all the pending issues are rendered moot.

Response to Arguments
Applicant's arguments filed 05/1/2022 have been fully considered but they are not persuasive. The Applicants argued some of the features of the claim 1 not being taught by the prior on record, i.e., Yamada, e.g., “wherein the circuitry is configured to derive the stationary position which is expressed by an area on the basis of an error and a degree of dispersion of a series of pieces of the acquired user position information”. The Examiner kindly steers the applicants’ attention  to the following:  Yamada clearly teaches, taking the broadest and the most reasonable interpretation of the claimed subject matter, that “the POI information determination unit 11 sets a prediction error circle with a radius that is an error obtained based on the acquisition state of the position around the position of the vehicle, and the arrival area overlaps within the prediction error circle. Then, it determines with having arrived at the corresponding store or facility. In other words, since buildings such as stores and facilities occupy a certain area, it is necessary to appropriately determine the arrival by setting an arrival area with a spread according to the area”… that means the station position is derived based on prediction location error and a radius/circle that corresponds to the degree of dispersion, while tracking user  positioning points sequentially as shown in fig. 8 (that is the series of pieces of acquired user position info); see at least 0026-0037).
Therefore, the previous rejection regarding the claim 1 is maintained with some elucidations to clarify the Examiner’s position.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-7 and 9 are directed to an apparatus for navigation (i.e., a machine). 
Therefore, claims 1-7, 9 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1-2, and 5 include the recitations “estimate a visiting POI…” step. This “estimate…” steps recite an abstract idea. 
The examiner submits that the foregoing “estimate…” step limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “estimate…” step in the context of this claims encompass a user mentally performing calculations to achieve the functions  of figuring out POI a user visits. 
Accordingly, the claims recite at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “acquire…” step, and “derive a stationary position…” step.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
The examiner submits that the “acquire…” step is recited at a high-level of generality (i.e., as a generic data gathering mins) such that it amounts no more than mere solution activity. Similarly, “derive a stationary position…” step is recited at a high-level of generality (i.e., as a generic data gathering mins) such that it amounts no more than mere solution to apply the recited abstract idea(s) in the field of navigation.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1-2, and 5 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “acquire…” step is recited at a high-level of generality (i.e., as a generic data gathering mins) such that it amounts no more than mere solution activity. Similarly, “derive a stationary position…” step is recited at a high-level of generality (i.e., as a generic data gathering mins) such that it amounts no more than mere solution to apply the recited abstract idea(s) in the field of navigation.
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as route data and receiving input data for route calculation, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)). See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability). Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information for collection, analysis and display constitute insignificant extra-solution activity). Hence, the claim(s) is/are not patent eligible.

Dependent claims 
Step 1: claims 3-4, 6-7 and 9 are dependent of claims 2, 5 which are a device (thus the claims are to a machine (Step 1: yes).
Step 2A Prong One: claims 3-4, 6-7 and 9 recite the limitation of “calculate…” steps in (claims 3, 4), “notify…” steps in (claims 7-6). These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Step 2B: The claims 3-4, 6-7 and 9 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-7, 9 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yamada (JP2008026259, Yamada hereafter).

Consider claim 1:
Yamada discloses a visiting destination prediction device and method comprising circuitry configured to: acquire user position information indicating a position of a user {receive GPS signals to calculate vehicle position… when operated by a driver (that is the user), see at least ¶0022-0023}; derive a stationary position of the user on the basis of the acquired user position information {vehicle position is calculated and output periodically for indicating traveling position (¶0026)…determined whether vehicle has stopped in step S5 and the point is shown centered within a circle in fig. 8 (see at least ¶0030-0033}; and estimate a visiting PO1 which is a visiting destination of the user on the basis of a relationship between the derived stationary position of the user and a predetermined POI position of a POI which is able to be the visiting destination of the user (a visiting POI is estimated when prediction error circle overlap with arrival area for POI, see at least ¶0033-0034 and fig. 8), wherein the circuitry is configured to derive the stationary position which is expressed by an area on the basis of an error and a degree of dispersion of a series of pieces of the acquired user position information (¶0036: “the POI information determination unit 11 sets a prediction error circle with a radius that is an error obtained based on the acquisition state of the position around the position of the vehicle, and the arrival area overlaps within the prediction error circle. Then, it determines with having arrived at the corresponding store or facility. In other words, since buildings such as stores and facilities occupy a certain area, it is necessary to appropriately determine the arrival by setting an arrival area with a spread according to the area”… that means the station position is derived based on prediction location error and a radius/circle that corresponds to the degree of dispersion, while tracking user  positioning points sequentially as shown in fig. 8 (that is the series of pieces of acquired user position info); see at least 0026-0037).

Allowable Subject Matter
Claims 2-7, 9 will be allowed granted that all the pending issues are rendered moot. Further, the prior art on record does not teach or suggest either in singularity or in combination the claimed subject matter of claims 2-6, 8-17, 19-21.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuura (US 20060149684) teaches a visiting place identification device and visiting place identification method
Friedler (US 20170322032) teaches a position indication controls for device locations


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABAR SARWAR/Primary Examiner, Art Unit 3667